Opinion filed August 1, 2019




                                     In The


        Eleventh Court of Appeals
                                  ___________

                  Nos. 11-19-00029-CR & 11-19-00030-CR
                                  ___________

                  JUAN JOSE JIMENEZ, JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 244th District Court
                            Ector County, Texas
            Trial Court Cause Nos. D-17-2180-CR & D-17-2181-CR


                      MEMORANDUM OPINION
      Appellant, Juan Jose Jimenez, Jr., pleaded guilty to two charges of the third-
degree felony offense of assault family violence. See TEX. PENAL CODE ANN.
§ 22.01(a)(1), (b)(2)(B) (West 2019). Pursuant to the terms of the plea agreements,
the trial court deferred a finding of guilt and placed Appellant on
community supervision for two years in each case and assessed a fine of $500 in
cause no. D-17-2180-CR. The State subsequently filed a motion to adjudicate
Appellant’s guilt in each case. The trial court held a contested hearing on the State’s
motions to adjudicate, found the State’s allegations to be true, revoked Appellant’s
community supervision, and adjudicated Appellant guilty of the charged offenses.
The trial court assessed Appellant’s punishment at imprisonment for five years in
cause no. D-17-2180-CR and for eight years in cause no. D-17-2181-CR. We
affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that these appeals are frivolous and without merit. In each cause, counsel
provided Appellant with a copy of the brief, a copy of the motion to withdraw, a
copy of the clerk’s record and the reporter’s record, and an explanatory letter.
Counsel advised Appellant of his right to review the record and file a response to
counsel’s brief. Counsel also advised Appellant of his right to file a pro se petition
for discretionary review in order to seek review by the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders briefs.
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the records, and we agree that the appeals are without merit. The State
presented evidence in support of the allegations in the motions to adjudicate. In that
regard, we note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). Further, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
                                          2
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based on our review of the records, we agree with
counsel that no arguable grounds for error exist. 1
        We grant counsel’s motions to withdraw and affirm the trial court’s
judgments.


                                                           PER CURIAM


August 1, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
        We note that Appellant has a right to file a petition for discretionary review pursuant to Texas Rule
of Appellate Procedure 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3